                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       No. 2:18-cr-00178-DBH
                                            )
DERONG MIAO,                                )
                                            )
              Defendant                     )


                   MEMORANDUM DECISION AND ORDER ON
              DEFENDANT’S MOTION TO SEAL FINANCIAL AFFIDAVIT

       In this sex trafficking and prostitution case, defendant Derong Miao seeks to seal her

Criminal Justice Act (“CJA”) financial affidavit. See Motion To Seal Defendant’s CJA Financial

Declaration (“Motion”) (ECF No. 55). The government opposes sealing the affidavit. See

Government’s Response to Defendant’s Motion To Seal Defendant’s CJA Financial Declaration

(“Opposition”) (ECF No. 58). I conclude that sealing the defendant’s affidavit is unnecessary

because her concerns can be addressed by granting use immunity, which comports with the

government’s representation that it does not intend to use her affidavit in its case-in-chief.

Accordingly, I deny the Motion, but, without objection, grant the defendant immunity from the

use of that information, except for impeachment purposes or at sentencing.

                                        I. Background

       In an indictment filed on November 30, 2018, the defendant was charged with one count

of conspiracy (Count One), two counts of sex trafficking (Counts Two and Three), and five counts

of interstate transportation for prostitution (Counts Five through Nine). See Indictment (ECF No.

3) at 2-11. The government also seeks forfeiture of the defendant’s property that was either used

to commit the charged conduct or derived from it. See id. at 12-14. On December 27, 2018, the

defendant filed both her financial affidavit, see ECF No. 42, and an ex parte motion to seal that

                                                1
affidavit, see ECF No. 41. During a conference with counsel later that day, the defendant’s counsel

withdrew the ex parte motion to seal, noting that the defendant would file a new motion to seal.

See ECF Nos. 43-44. I sealed the affidavit pending decision on the substitute motion, which was

filed on January 16, 2019. See ECF Nos. 42, 55, 57.

       The defendant argues that the premature disclosure of the contents of her CJA financial

affidavit will violate both her Fifth Amendment right against self-incrimination and her Sixth

Amendment right to counsel. See Motion at [2]. She asserts that the affidavit should remain sealed

from the government until the conclusion of the case or, in the alternative, until such time as she

chooses to testify at trial, at which point it may be accessed by the government for impeachment

purposes only. See id. at [2]-[3]. The government rejoins that the defendant has failed to

demonstrate how the disclosure of her financial affidavit would violate her Fifth Amendment right

against self-incrimination. See Opposition at [3]. In the alternative, it represents that it does not

intend to use her financial declaration in its case-in-chief and will not make use of it “other than,

possibly, in support of its motion for detention as to a risk of flight argument, and/or in order to

impeach Defendant Miao in the event she testifies at trial.” Id.

                                          II. Discussion

       The Sixth Amendment provides that, “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the [a]ssistance of [c]ounsel for his defence.” Gideon v. Wainwright,

372 U.S. 335, 339 (1963) (internal quotation marks omitted). If a criminal defendant cannot afford

private counsel, the trial court must appoint counsel to represent him, absent a knowing and explicit

waiver of the right to counsel. See id. at 340.

       The Criminal Justice Act of 1964, 18 U.S.C. § 3006A, sets out the duties of the trial court

regarding the appointment of counsel. In pertinent part, the CJA provides that, in every case in

which a person entitled to representation appears without counsel,

                                                  2
         the United States magistrate judge or the court shall advise the person that [she] has
         the right to be represented by counsel and that counsel will be appointed to
         represent [her] if [she] is financially unable to obtain counsel. Unless the person
         waives representation by counsel, the United States magistrate judge or the court,
         if satisfied after appropriate inquiry that the person is financially unable to obtain
         counsel, shall appoint counsel to represent [her].

18 U.S.C. § 3006A(b).

         The defendant and the government agree on the standard to be applied in resolving the

instant dispute, both citing United States v. Gravatt, 868 F.2d 585 (3rd Cir. 1989), and United

States v. Salemme, 985 F. Supp. 197 (D. Mass. 1997). See Motion at [2]; Opposition at 1. That is

a reasonable choice, and I follow suit.1

         Gravatt recognized that, “when . . . a defendant asserts a colorable claim that disclosure to

the government of a completed CJA [financial affidavit] would be self-incriminating, the court

may not adopt an unconditional requirement that the defendant complete the CJA [financial

affidavit] before [her] application for appointment of counsel will be considered[,]” which might

“place the defendant in the constitutionally untenable position of having to choose between [her]

Sixth Amendment right to counsel and [her] Fifth Amendment privilege against self-

incrimination.” Gravatt, 868 F.2d at 589; see also Salemme, 985 F. Supp. at 202 (citing Gravatt).

      Gravatt reasoned that a trial court that is placed “in the difficult position of resolving the

conflict between the constitutional rights of the defendant and the interest of the government in

limiting appointment of counsel to financially qualified individuals . . . may properly reconcile

these competing concerns in either of two ways”: (i) through in camera examination of the

financial affidavit, which then would be sealed and not be made available for the purpose of


1
  The First Circuit has cited Gravatt with favor. See United States v. Beverly, No. 92-2478, 1993 WL 165348, at *2
(1st Cir. May 11, 1993) (unpublished disposition) (setting forth Gravatt standard; observing that it did not need to
decide whether a district court must grant immunity or hold an in camera hearing because the defendant had not made
a colorable assertion that public disclosure of his financial information would violate his Fifth Amendment rights). In
addition, the United States District Court for the District of Massachusetts more recently applied the Gravatt standard
in United States v. Bulger, Cr. No. 94–10287–MLW, 2011 WL 2533026, at *2 (D. Mass. June 26, 2011).

                                                          3
prosecution, or (ii) through an adversarial hearing on the defendant’s request for appointment of

counsel, during which the court would grant use immunity to the defendant’s testimony at hearing.

Gravatt, 868 F.2d at 590; see also Salemme, 985 F. Supp. at 202.

         In this case, unlike in Gravatt, in which the defendant had refused to complete a CJA

financial affidavit, see Gravatt, 868 F.2d at 588, the defendant submitted her completed CJA

financial affidavit along with her motion to seal that affidavit, see ECF Nos. 41, 42, and I have

already reviewed the affidavit in camera. Moreover, the government has already represented that

it will not use the defendant’s CJA financial affidavit in its case-in-chief. See Opposition at [3].

In these circumstances, I deny the defendant’s motion to seal her CJA financial affidavit.

However, while I am skeptical that she has made a colorable claim that any information contained

therein would be self-incriminating, I grant her use immunity for that testimony, coextensive with

that provided by the Supreme Court in Simmons v. United States, 390 U.S. 377 (1968).2 As a

consequence, the government may not use information found in the defendant’s financial affidavit,

or derived from it, against her, except for impeachment purposes or at sentencing. See, e.g.,

Salemme, 985 F. Supp. at 203 (describing contours of Simmons immunity).3

                                                  III. Conclusion

         For the foregoing reasons, the Motion is DENIED, but the defendant is GRANTED use

immunity for the testimony contained within her CJA financial affidavit to the extent that the




2
  Ordinarily, I would hold a hearing on the defendant’s request for court-appointed counsel, but since I have already
preliminarily appointed CJA counsel for her without the filing of a financial declaration, see ECF No. 17, have now
examined her financial affidavit in camera, since the government has represented that it will not use the testimony
contained therein in its case-in-chief, and because I conclude herein that sealing the defendant’s affidavit is
unnecessary because her concerns can be addressed by granting use immunity, I perceive no need for a further hearing.
3
  To the extent that the government noted that it might also wish to use the information contained in the defendant’s
CJA financial affidavit as evidence of a risk of flight in support of its motion for detention, see Opposition at [3], that
issue is moot as the detention hearing has been held and the government’s motion for detention has been granted
without reference to the financial affidavit. See ECF No. 60.

                                                            4
government may not use information found therein, or derived therefrom, against her, except for

impeachment purposes or at sentencing.


                                             NOTICE


        In accordance with Federal Rule of Criminal Procedure 59(a), a party may serve and
file an objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.


       Dated this 22nd day of March, 2019.

                                                            /s/ John H. Rich III
                                                            John H. Rich III
                                                            United States Magistrate Judge




                                                5
